Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 1 of 25        PageID #: 3650




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I


  UNITED STATES OF AMERICA,                 Case No. 17-cr-00555-DKW-1

              Plaintiff,
                                            ORDER DENYING DEFENDANT’S
        v.                                  MOTION TO WITHDRAW GUILTY
                                            PLEA
  JUSTIN K. WILCOX aka JUSTIN
  KAANOI,

              Defendant.



                                 INTRODUCTION

       On August 5, 2019, pursuant to a plea agreement, Defendant Justin Wilcox

 pled guilty to Counts 1 and 14 of the Indictment, which charged him with drug

 distribution-related offenses. Wilcox now seeks to withdraw that plea on the eve

 of sentencing, claiming that: (1) inadequate communication from former counsel

 left him insufficiently informed about his proffer and plea agreements with the

 Government; and (2) former counsel “grossly mischaracterized” his likely

 sentence. Because, as explained below, neither argument withstands scrutiny,

 Wilcox’s Motion to Withdraw his Guilty Plea (Dkt. No. 533) is DENIED.
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 2 of 25                       PageID #: 3651




                                        BACKGROUND

 I.     Indictment and Initial Representation

        On September 27, 2017, a grand jury returned an indictment charging

 Wilcox1 with (1) conspiracy to distribute and to possess with the intent to

 distribute methamphetamine, cocaine, and their derivatives; and (2) money

 laundering. Dkt. No. 8 at 2, 7–8 (Counts 1 and 14, respectively). Shortly

 thereafter, Wilcox retained Thomas A. Otake as his attorney. Dkt. No. 106; see

 also Dkt. No. 533-2 at 26; Dkt. No. 548-1.

        Wilcox represents that, despite his many attempts to meet with Otake

 “[d]uring the one-year period from November 2, 2017 to November 30, 2018,”

 they met just once—in May 2018. Dkt. No. 533-1 at 3. Wilcox further asserts

 that, during that same one-year period, he was not provided with copies of all

 relevant discovery, including discs containing recordings pertinent to his case. Id.

 at 4; Dkt. No. 533-2 at 5–6; see also Dkt. No. 533-3 (emails between Wilcox and

 Otake concerning meetings and materials). Otake does not agree. He represents

 that, although he cannot provide the specific dates and times,2 he met “with

 Wilcox extensively to review the evidence3 and discuss [Wilcox’s] decision to



 1
   The same indictment charged numerous other co-conspirators as well.
 2
   It may be that these specifics are no longer available to Otake because of the transfer of his case
 files to Wilcox’s present counsel in January 2020.
 3
   Although Wilcox denies having been provided copies of the discovery discs, he acknowledges
 that Otake brought them to a meeting on one occasion and that they listened to some of the audio
                                                  2
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 3 of 25                   PageID #: 3652




 cooperate and plead guilty.” Dkt. No. 548-1 at 2. He estimates having met with

 Wilcox “more than a dozen” times prior to Wilcox’s change of plea. Id.

 II.    Cooperation/Proffer

        In December 2018, during an in-person meeting, Otake explained to Wilcox

 the possibility of cooperation and a plea. Dkt. No. 533-2 at 10. While Wilcox

 alleges this was the only meeting with Otake where cooperation and a plea were

 discussed, see id., Otake represents he “met with Wilcox on multiple occasions”

 and that, during those meetings, he “explained the pros and cons of cooperation”

 without pressuring Wilcox into making any particular decision. Dkt. No. 548-1 at

 3.

        At the December 2018 meeting (or another pre-cooperation meeting), Otake

 provided Wilcox with an estimate of how the sentencing guidelines might apply to

 him: a rough calculation showed an offense level of 35. Dkt. No. 533-1 at 7; Dkt.

 No. 533-2 at 10; Dkt. No. 533-4. This estimate included a line item for “good

 arguments to avoid relevant conduct,” “enhancements = 2 level leader/organizer?,”

 and “crim history III?” Dkt. No. 533-4. The estimate did not specify a number

 of downward departure levels for cooperation. Id.




 recordings “for a few minutes.” Dkt. No. 565-3 at 3. Otake represents that they listened to the
 pertinent audio evidence “repeatedly” during his multiple visits. Dkt. No. 548-1 at 2.
                                                3
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 4 of 25          PageID #: 3653




       Wilcox notes this offense level estimate did not include more than half the

 weight of the methamphetamine charged in Count 1 of the Indictment. Compare

 Dkt. No. 8 at 1 (alleging the conspiracy was responsible for 8,762 grams of

 methamphetamine) with Dkt. No. 533-4 (using only 3,880 grams of

 methamphetamine to estimate Wilcox’s offense level). Wilcox maintains that this

 is so because he was not responsible for some of the drugs seized in relation to this

 case, most notably 4,532 grams of methamphetamine recovered from co-Defendant

 Shane Kaui’s vehicle on June 17, 2016. Dkt. No. 533-2 at 3. Wilcox represents

 that, based on Otake’s estimate, he was under the impression that he would not be

 held responsible for the drugs seized from Kaui’s vehicle and might get an even

 better deal once cooperation was factored in. Dkt. No. 533-2 at 3–4; see also Dkt.

 No. 565 at 9; Dkt. No. 565–3 at 3–4. Notably, Otake represents that he “never

 made Wilcox any assurances as to whether a final presentence investigation report

 would or would not” hold Wilcox accountable for the disputed drug quantities.

 Dkt. No. 548-1 at 4.

       Opting to cooperate, Wilcox entered into a proffer agreement with the

 Government in December 2018. Dkt. No. 533-2 at 12–13. He subsequently

 participated in proffer sessions on December 7, 2018, March 28, 2019, and

 November 8, 2019. Dkt. No. 533-1 at 10; see also Dkt. No. 533-12 (report from




                                           4
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 5 of 25          PageID #: 3654




 December 7, 2018 proffer session); Dkt. No. 533-13 (report from March 28, 2019

 proffer session).

 III.   Plea Agreement

        In July 2019, Otake met with Wilcox to review the terms of the

 Government’s proposed Plea Agreement. Dkt. No. 533-2 at 15. While Wilcox

 alleges this is the only time Otake met with him to discuss the contents of the Plea

 Agreement, Otake represents that he “discussed the plea agreement with Wilcox on

 multiple visits prior to Wilcox’s change of plea hearing.” Dkt. No. 548-1 at 5.

 Regardless, Wilcox and Otake agree that they worked together to develop

 proposed revisions to the Plea Agreement to pursue in negotiations with the

 Government. Dkt. No. 533-2 at 16–19; Dkt. No. 548-1 at 5.

        Otake asserts that, prior to the change of plea hearing, he “thoroughly

 reviewed the final version of the plea agreement” with Wilcox, “clearly

 communicat[ing] . . . which changes the Government had and had not agreed to

 make.” Dkt. No. 548-1 at 5. Wilcox claims no such review occurred, leaving

 him in the dark as to which, if any, revisions had been agreed to. Dkt. No. 533-2

 at 19–21. In fact, Wilcox claims he first saw the final Plea Agreement with

 whatever revisions had been made just five minutes before the change of plea

 hearing, and he had no opportunity to consult with Otake about the final agreement

 prior to the hearing. Id. Moreover, as a result of this timing, Wilcox claims he

                                           5
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 6 of 25            PageID #: 3655




 did not read the final agreement in full and only signed it because he felt

 “pressured . . . because the hearing was starting.” Id. at 21.

 IV.   Change of Plea Hearing

       Wilcox’s change of plea hearing occurred on August 5, 2019 before the

 undersigned. Dkt. No. 343. At the outset, he took an oath to answer questions

 truthfully and acknowledged the absence of any impairment that might prevent him

 from doing so. See Dkt. No. 527 (transcript of the change of plea hearing). More

 specifically, after attesting he was free of the effects of any substance or alcohol,

 Wilcox responded as follows:

       THE COURT:           What is your understanding of the purpose of this
                            morning's hearing?
       WILCOX:              The purpose of this morning's hearing is for me to
                            plead out to the charges at hand, take responsibility
                            for my actions.
       THE COURT:           Have you had enough time to discuss that decision,
                            whether or not to plead guilty, as well as this case
                            generally with Mr. Otake?
       WILCOX:              Yes.
       THE COURT:           Are you satisfied with his representation of you
                            thus far in this case?
       WILCOX:              Yes.

 Id. at 5–6. Wilcox then confirmed that he intended to plead guilty to Counts 1 and

 14 of the Indictment and that no one had threatened or coerced his plea, nor had

 anyone made any promises or assurances to induce his plea, other than the

 promises the Government had made in his written Plea Agreement. Id. at 6.


                                            6
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 7 of 25          PageID #: 3656




       The potential penalties—including a mandatory minimum term of ten years’

 imprisonment, a maximum term of life, and mandatory minimum term of five

 years of supervised release for Count 1—were explained to Wilcox, and he

 acknowledged that he understood those potential penalties. Id. at 7–8. The Court

 then inquired as to Wilcox’s familiarity with the Plea Agreement:

       THE COURT:         Now, you've entered into a plea agreement with
                          the United States; is that true?
       WILCOX:            Yes.
       THE COURT:         Have you read that document, the plea agreement,
                          in full?
       WILCOX:            Yes, I did.
       THE COURT:         And are you confident, sir, that you understand
                          that [sic] each of its terms?
       WILCOX:            Yes.
       THE COURT:         And have you discussed that document, the plea
                          agreement, with Mr. Otake?
       WILCOX:            Yes.

                          ...

       THE COURT:         Does the plea agreement, Mr. Wilcox, reflect the
                          entire agreement that you have with the United
                          States?
       WILCOX:            Yes.
       THE COURT:         Another way of saying something similar is, did
                          the government make any verbal or oral promises
                          to you that they did not put into the text of the plea
                          agreement?
       WILCOX:            No.

 Id. at 8–9. The Government’s attorney then described the essential terms of the

 agreement. Id. at 10–20. The Court confirmed that Wilcox understood the rights

 he was waiving by pleading guilty pursuant to the Plea Agreement and also
                                          7
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 8 of 25       PageID #: 3657




 confirmed that he wished to proceed knowing he was waiving those rights Id. at

 20–25.

       The Court then engaged Wilcox in an extended colloquy regarding the

 sentencing process:

       THE COURT:        With regard to sentencing, United States law
                         establishes detailed sentencing guidelines that
                         apply to those who are convicted of, which
                         includes those who plead guilty to[,] federal
                         crimes. The sentencing judge, most likely myself
                         in this case, must consider those guidelines, and
                         additionally must consider the statutory sentencing
                         factors that are described at Title 18 of the United
                         States Code, Section 3553(a). Although the
                         sentencing judge must consider these sentencing
                         guidelines, they are maybe what the name might
                         imply to you. They are guidelines, which means
                         that they are advisory on this Court only, do you
                         understand that?
       WILCOX:           Yes.
       THE COURT:        Have you discussed with Mr. Otake how the
                         sentencing guidelines might apply to your case?
       WILCOX:           Yes.
       THE COURT:        Now, I purposefully used the term “might.” And
                         the reason for that is, as I sit here today, without
                         the benefit of a presentence investigation and
                         investigation report, I cannot determine with
                         precision how the sentencing guidelines apply to
                         your case, and I think everyone in this courtroom
                         is in that exact same situation. However, once
                         that report is prepared and circulated and both Mr.
                         Otake as well as [the Government’s attorney] have
                         an opportunity to comment on, as well as file
                         objections to the contents of that report, if they
                         wish to do so, and the Court applies those
                         guidelines and applies the statutory sentencing
                         factors that I mentioned a minute ago, the 3553(a)
                                        8
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 9 of 25         PageID #: 3658




                          factors, I could impose a sentence that is either
                          more or less severe than what the guidelines call
                          for. Do you understand that?
       WILCOX:            Yes.
       THE COURT:         Do you understand further, sir, that if the Court
                          were to impose a sentence that is more severe than
                          what you expect or more severe than what the
                          guidelines call for, you will nonetheless be bound
                          by your plea and plea agreement and will have no
                          right to withdraw from either on the sentencing
                          basis? Do you understand that?
       WILCOX:            Yes.
       THE COURT:         Despite any discussions you may have had with
                          Mr. Otake, with [the Government’s attorney], or
                          with anyone else regarding the type or duration of
                          the sentence you are likely to receive, or with
                          respect to any sentencing recommendation that
                          they may wish to provide to the Court, I’m not
                          bound by those discussions nor am I bound by any
                          recommendations that are provided to me, and I
                          could impose a sentence more severe than what
                          you expect up to the maximum permitted by law.
                          Do you understand that?
       WILCOX:            Yes.
       THE COURT:         Has anyone made any promises to you, sir, with
                          regard to what your seasons [sic sentence] will be?
       WILCOX:            No.
       THE COURT:         Do you understand that at the time of sentencing
                          there is no limitation on the information that the
                          Court can consider regarding your background,
                          your character, and your conduct except that the
                          information the Court uses must be sufficiently
                          reliable?
       WILCOX:            Yes.

 Id. at 25–27.

       The Government’s attorney then set forth the elements it would have to

 prove at trial and the evidence it would introduce to prove those elements. Id. at
                                          9
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 10 of 25          PageID #: 3659




  28–34. Once Wilcox described, in his own words, the conduct he engaged in that

  made him guilty of Counts 1 and 14 of the Indictment, he formally entered his plea

  of guilty to each. Id. at 34-37.

  V.    After the Change of Plea Hearing

        After the August 5, 2019 change of plea hearing, Wilcox avers he engaged

  in one additional proffer session with the Government, which took place on

  November 8, 2019. Dkt. No. 533-2 at 25. During that session, he claims to have

  been asked about Wayne Miller, the person who had retained Otake on Wilcox’s

  behalf and who was an alleged associate of another of Otake’s clients. Id. at 25–

  27. Concerned this line of inquiry might present a conflict of interest for Otake,

  Wilcox stopped the proffer session. Id. at 27. Upon speaking to Otake, Wilcox

  claims his suspicions were confirmed in that he “was advised” of a possible

  conflict. Id. Otake avers that there was no potential conflict, he did not advise

  Wilcox to the contrary, and, to the extent Wilcox was asked to proffer information

  that might harm any of his other clients, Otake never discouraged Wilcox from

  doing so. Otake, in fact, advised Wilcox to offer whatever information he had that

  “may help his situation.” Dkt. No. 548-1 at 7.

        Otake and Wilcox dispute whether Otake withdrew of his own accord or was

  asked to do so by Wilcox. Dkt. No. 548-1 at 6–7. Dkt. No. 533-2 at 26–28.

  Regardless, Otake moved to withdraw as counsel for Wilcox on January 9, 2020.

                                           10
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 11 of 25                      PageID #: 3660




  Dkt. No. 422. That motion was granted, and Wilcox’s present counsel, Mark S.

  Kawata, succeeded Otake. See id.; see also Dkt. No. 425 (order authorizing

  withdrawal and substitution).

  VI.    Presentence Investigation Report

         On October 4, 2019, the United States Probation Office issued the first draft

  presentence investigation report (“PSR”) as to Wilcox. Dkt. No. 401. That draft

  concluded Wilcox’s offense conduct included possession and possession with the

  intent to distribute 8,412 grams of methamphetamine, which included the drugs

  seized from co-Defendant’s Kaui’s vehicle and co-Defendant Pa’a’aina’s

  residence. Id. at 15. This finding, along with others in the report, resulted in a

  base offense level of 38. Id. at 17.

         On November 12, 2019, Wilcox received from Otake a copy of the first draft

  PSR. Dkt. No. 533-2 at 28.4 No objection to the draft was offered by the defense

  within the 14 days allowed, see Fed. R. Crim. P. 32(f)(1); see also Dkt. No. 401-1

  (notice to attorneys explaining timeline for objecting to findings in the PSR), or at

  any time thereafter until February 16, 2021, the night before Wilcox’s sentencing

  hearing. Dkt. No. 519. At that time, Wilcox claimed that he was not responsible




  4
   Despite acknowledging the potential penalties for pleading guilty both in the Plea Agreement
  and at the change of plea hearing, and having been provided the rough calculation of offense
  level sketched out by Otake (attached as Exhibit 2 to his motion), Wilcox asserts that, prior to
  receiving the draft PSR, he “had no idea as to the possible sentence.” Dkt. No. 533-2 at 27.
                                                  11
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 12 of 25                   PageID #: 3661




  for the drugs seized from co-Defendant Kaui’s vehicle or from co-Defendant

  Pa’a’aina’s residence and that the PSR therefore overstated the applicable offense

  level and resulting sentencing guideline range.5 Id. at 5–7.

  VII. Motion to Withdraw Guilty Plea

         Roughly one month later, on March 23, 2021, Wilcox filed the present

  motion to withdraw his guilty plea. Dkt. No. 533. He argues that due to

  deficiencies in communication with Otake, he was not adequately informed prior

  to entering into his cooperation and plea agreements. See Dkt. No. 533-2 at 4. In

  particular, he claims to have been misinformed about the drug quantities for which

  he would be held responsible. See Dkt. No. 533-1 at 27–30; see also Dkt. No.

  533-2 at 4. He also alleges that Otake misled him as to his sentencing exposure

  should he plead guilty. Id. at 10–11; Dkt. No. 533-1 at 30–31 (arguing Otake

  “grossly mischaracterized” Wilcox’s potential sentence).

         On April 22, 2021, following an order concerning the waiver of the attorney-

  client privilege (Dkt. No. 543), the Government filed its opposition to Wilcox’s

  motion, including a sworn declaration from Otake. Dkt. No. 548. Otake disputes

  Wilcox’s claims that he failed to provide Wilcox with information as to the

  evidence against him and to discuss his options, including entering into proffer and


  5
   The Court continued Wilcox’s February 17, 2021 sentencing hearing to fully evaluate his
  objections, notwithstanding their tardiness. See Dkt. No. 521. Sentencing is currently
  scheduled for June 17, 2021. Dkt. No. 536.
                                                12
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 13 of 25          PageID #: 3662




  plea agreements. Dkt. No. 548-1 at 2–5. Further, Otake claims that, while

  Wilcox’s goal was to obtain a plea agreement holding him accountable for only

  some of the drugs recovered and charged by the Government, Otake “never made

  Wilcox any assurances as to whether the final presentence investigation report

  would or would not hold Wilcox accountable for the disputed drug quantities.”

  Id. at 4. Based on Wilcox’s Plea Agreement and representations at his August 5,

  2019 change of plea hearing, as well as Otake’s declaration disputing Wilcox’s

  recent claims, the Government argues Wilcox has not demonstrated a fair and just

  reason to allow him to withdraw his guilty plea. Dkt. No. 548 at 12–13.

        Wilcox had until May 7, 2021 to file a reply to the Government’s opposition.

  Dkt. No. 535. He failed to meet this deadline but moved the Court on May 12,

  2021 to allow the late filing of his reply. Dkt. No. 558. The Court granted that

  motion in part, Dkt. No. 564, and has considered Wilcox’s reply and its

  attachments to the extent they do not raise issues that were not present in Wilcox’s

  original motion. On May 18, 2021, the Court heard oral argument on Wilcox’s

  motion. Id. This order follows, detailing the Court’s bench ruling denying the

  motion.

                                LEGAL STANDARD

        A defendant may withdraw from a plea of guilty before sentencing if “the

  defendant can show a fair and just reason for requesting the withdrawal.” Fed. R.

                                           13
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 14 of 25          PageID #: 3663




  Crim. P. 11(d)(2)(B). “The burden of demonstrating such a fair and just reason

  rests with defendant; however, the standard is applied liberally.” United States v.

  Jones, 472 F.3d 1136, 1141 (9th Cir. 2007) (citing United States v. Davis, 428 F.3d

  802, 805 (9th Cir. 2005)). “Fair and just reasons for withdrawal include

  inadequate Rule 11 plea colloquies, newly discovered evidence, intervening

  circumstances, or any other reason for withdrawing the plea that did not exist when

  the defendant entered his plea.” See United States v. Ortega–Ascanio, 376 F.3d

  879, 883 (9th Cir. 2004). However, a mere change of heart about the decision to

  plead guilty is not a fair and just reason. United States v. Rios–Ortiz, 830 F.2d

  1067, 1069 (9th Cir. 1987); United States v. Maxwell, 498 F.3d 799, 802 n.3 (8th

  Cir. 2007); United States v. Washington, 480 F.3d 309, 316–17 (5th Cir. 2007). In

  the Ninth Circuit, “a defense counsel’s erroneous advice may warrant withdrawing

  a plea even if the defendant does not prove that he would not have pleaded guilty

  but for the erroneous advice.” Davis, 428 F.3d at 808.

        Statements made during a plea hearing are entitled to a strong presumption

  of veracity in later attacks on the plea, United States v. Ross, 511 F.3d 1233, 1236–

  37 (9th Cir. 2008) (citations omitted), and a court may consider the time elapsed

  between the entering of such a plea and the defendant’s withdrawal request, United

  States v. Garcia, 401 F.3d 1008, 1013 (9th Cir. 2005) (citations omitted).

  Ultimately, each case must be reviewed in the context in which the motion to

                                           14
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 15 of 25           PageID #: 3664




  withdraw guilty plea arose to determine whether a fair and just reason exists to

  permit withdrawal. United States v. McTiernan, 546 F.3d 1160, 1167 (9th Cir.

  2008).

                                     DISCUSSION

        While Wilcox generally laments the limited communications he had with

  Otake that led to uninformed decisions to enter into proffer and plea agreements

  with the Government, his motion to withdraw focuses on a singular issue: the

  quantity of methamphetamine for which he bears responsibility (which, in turn,

  drives the applicable sentencing guideline range). It is from this concern that all

  of his arguments emanate. Wilcox argues that he did not want to be responsible

  for more than half the quantity of methamphetamine attributed to him by the PSR,

  and he instructed Otake to negotiate the appropriate adjustment in his Plea

  Agreement. Wilcox claims that he was not aware that Otake was only partially

  successful, inferring that he would not have pled had he known.

        Wilcox’s assertions, however, represent the classic case of buyer’s remorse.

  His position is contradicted not only by Otake’s declaration, but by the text of his

  Plea Agreement and by his own conduct and statements during his colloquy with

  the Court at his change of plea hearing. The Plea Agreement, for instance, does

  not contain a sentencing stipulation that limits the quantity of drugs for which

  Wilcox may be held responsible. Dkt. No. 344 at 11 ¶ 10(b) (“The parties further

                                           15
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 16 of 25          PageID #: 3665




  agree that Defendant is responsible for not less than 3,880 grams of actual

  methamphetamine . . . and 1,393 grams of cocaine” (emphasis added)). Even if it

  did, the Court explicitly informed Wilcox that (1) it was not bound by any factual

  or sentencing stipulations entered into by Wilcox and the Government; and (2)

  neither the Court nor anyone else could, with any precision, determine Wilcox’s

  applicable offense level until after a presentence investigation report was prepared.

  Dkt. No. 527 at 25–27. That the PSR now attributes to Wilcox a quantity of

  methamphetamine greater than 3,880 grams can hardly come as a surprise.

        There simply was no ineffective assistance of counsel insofar as Wilcox’s

  methamphetamine responsibility is concerned. He was explicitly aware of his

  exposure through the Plea Agreement he signed and acknowledged having

  evaluated with counsel, and he was explicitly aware of his exposure through his

  discussions with the Court at the time of his plea. Because Wilcox has failed to

  demonstrate a fair and just reason for withdrawing his plea, his motion advocating

  doing so is DENIED.

  I.    Wilcox’s Plea Was Knowing, Intelligent, and Voluntary

        A plea is valid if it “represents a voluntary and intelligent choice among the

  alternative courses of action open to the defendant.” United States v. Harpham,

  564 F. App’x 907, 908 (9th Cir. 2014) (quoting North Carolina v. Alford, 400 U.S.

  25, 31 (1970)). “Where, as here, a defendant is represented by counsel during the

                                           16
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 17 of 25             PageID #: 3666




  plea process and enters his plea upon the advice of counsel, the voluntariness of the

  plea depends on whether counsel’s advice ‘was within the range of competence

  demanded of attorneys in criminal cases.’” Hill v. Lockhart, 474 U.S. 52, 56–57

  (1985) (quoting McMann v. Richardson, 397 U.S. 759 (1970)).

        Wilcox’s plea was knowing, intelligent, and voluntary. He acknowledged

  his sobriety and clarity at the time of his plea, he acknowledged that he understood

  the charges and the potential penalties he faced, he acknowledged the absence of

  coercion, force, or threat with respect to his plea decision, he acknowledged the

  waivers of trial and trial-related rights that are associated with pleading, he

  acknowledged the civil rights that he would likely lose upon acceptance of his

  plea, he acknowledged reading and understanding each of the terms of his Plea

  Agreement after having discussed the same with counsel, he acknowledged his

  understanding of the sentencing process and considerations, including the

  uncertainty created by the absence of a presentence investigation and report, he

  acknowledged that the Court would ultimately determine the applicable guideline

  range and sentence and that any comments in that regard from counsel would not

  bind the Court, he admitted to the factual basis for his plea, and he did not have

  questions regarding any of the above. See generally Dkt. No. 527.

        The Rule 11 hearing was complete and thorough, and Wilcox does not claim

  otherwise. See generally Dkt. No. 533. Moreover, during the plea hearing,

                                            17
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 18 of 25           PageID #: 3667




  Wilcox agreed—under oath—that he had “enough time to discuss [his] decision[]

  whether or not to plead guilty, as well as this case generally[,] with Mr. Otake.”

  Dkt. No. 527 at 4–5. He told the Court, again under oath, that he had read the

  Plea Agreement in full, understood each of its provisions, which included a

  description of the potentially applicable penalties, and understood that the Court

  was not bound by any statement or stipulation as to relevant culpable conduct

  when it came to sentencing. Id. at 8–9, 25–27. Such declarations in court, under

  oath, carry a “strong presumption of verity” and contradict Wilcox’s claims, for

  example, that he was somehow rushed on the day of sentencing, had only five

  minutes to review his Plea Agreement, and therefore did not appreciate the fact

  that Otake was not able to make further headway with regard to negotiating the

  methamphetamine quantity exposure that he faced. See United States v.

  Rubalcaba, 811 F.2d 491, 494 (9th Cir. 1987) (citation omitted); accord See also

  United States v. Ross, 511 F.3d 1233, 1236–37 (9th Cir. 2008).

        Wilcox’s contemporaneous in-court attestations are consistent with Otake’s

  declaration. Otake states that he met “with Wilcox extensively to review the

  evidence and discuss [Wilcox’s] decision to cooperate and plead guilty,”

  “explained the pros and cons of cooperation,” “discussed the plea agreement with

  Wilcox on multiple visits prior to Wilcox’s change of plea hearing,” and

  “thoroughly reviewed the final version of the plea agreement . . . clearly

                                           18
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 19 of 25                      PageID #: 3668




  communicat[ing] . . . which changes the Government had and had not agreed to

  make.” Dkt. No. 548-1 at 2–5. Further, though Otake provided Wilcox with a

  rough estimate of how the sentencing guidelines might apply to him, see Dkt. No.

  533-4, Otake represents that he “never made Wilcox any assurances as to whether

  the final presentence investigation report would or would not hold Wilcox

  accountable for the disputed drug quantities,” and that he “reminded [Wilcox] that

  any stipulations as to drug amounts agreed to by the parties were not binding on

  the Court,”6 Dkt. No. 548-1 at 5.

            Wilcox’s recent assertions that, due to poor communication with Otake, he

  did not fully understand his Plea Agreement and merely read from a script

  provided by Otake at his plea hearing without actually comprehending the

  proceeding7 are simply not credible. Among other things, the one-year period of

  less-than-ideal communications of which Wilcox complains ended in November

  2018, see Dkt. No. 533-1 at 3, a full ten months prior to Wilcox’s plea. No similar

  claim is made regarding the months immediately prior to his plea, which, for


  6
      Even if Otake had not reminded Wilcox of this fact, the Court did so:

            THE COURT:             Do you further understand that any stipulations in the plea
                                   agreement are stipulations between you and the U.S. Attorney's
                                   office and that the Court is not bound by those stipulations?
            WILCOX:                Yes.

  Dkt. No. 527 at 10.
  7
    Of course, the undersigned received and accepted Wilcox’s plea and found him lucid and
  appreciative throughout.
                                                    19
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 20 of 25           PageID #: 3669




  purposes of this motion, would be the far more relevant period. Further, not only

  are his recent representations at odds with the record and with his sworn statements

  at the change of plea hearing, but his delay in bringing this motion weighs against

  him.

         The Court acknowledges that a delay alone does not dictate the denial of a

  defendant’s efforts to withdraw a guilty plea. Nonetheless, the Court may look to

  “a defendant’s delay in moving to withdraw a plea as a barometer of the

  defendant's candor with the court about his reasons for withdrawal.” United

  States v. Garcia, 401 F.3d 1008, 1013 (9th Cir. 2005) (citation omitted). Here,

  more than eighteen months passed between Wilcox’s plea (August 2019) and his

  motion to withdraw that plea (March 2021). The motion to withdraw comes on

  the heels of Wilcox’s immediate prior filing in February 2021 (Dkt. No. 519),

  which objected to the PSR’s 360 months - Life guideline range (Total Offense

  Level 39; Criminal History Category IV). See Dkt. Nos. 419 at 39; see also Dkt.

  No. 526 at 42. Clearly, it is this sentencing range, together with this Court’s

  previously scheduled sentencing hearing on February 17, 2021, which motivated

  the current withdrawal effort, and not the sudden realization that Otake’s conduct

  years earlier was somehow deficient.

         The Court finds that Wilcox pled guilty while fully informed—by Otake, by

  the text of his Plea Agreement, and by the Court—that, at sentencing, he might be

                                           20
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 21 of 25                        PageID #: 3670




  held responsible for more than the limited drug quantity that he preferred to

  acknowledge. Wilcox has presented no credible evidence to convince the Court

  otherwise.8 Indeed, considering Wilcox’s representations at the August 5, 2019

  change of plea hearing and its consistency with Otake’s declaration, the Court

  concludes that Otake’s representation was, at a bare minimum, “within the range of

  competence demanded of attorneys in criminal cases.” See Hill, 474 U.S. at 56–

  57 (citation and internal quotation marks omitted). The record shows that Otake

  reviewed Wilcox’s case with him, discussed cooperation and plea options, and

  explained Wilcox’s possible sentencing exposure.9 It appears to the Court that

  Wilcox has simply had a change of heart in the face of a possibly long prison

  sentence. But as the Court explained to Wilcox at his change of plea hearing, see


  8
    Wilcox’s additional claims that his Attention Deficit Disorder and inexperience in contract
  negotiations somehow explain his misunderstanding of the Plea Agreement, Dkt. No. 565 at 14;
  Dkt. No. 565-3 at 5–6, are not credible in light of his representations to the Court at his change of
  plea hearing that he had read and understood the terms of the agreement and that he had no
  questions. Similarly, he acknowledges having collaborated with Otake to negotiate specific
  revisions to the Plea Agreement, which belie his disability-related claims. Dkt. No. 565-3 at 5–
  6; see also Dkt. No. 533-2 at 16–19; Dkt. No. Dkt. No. 548-1 at 5.
  9
    Wilcox seems to suggest—though he does not quite say—that Otake’s representation was also
  deficient because Otake’s client conflicts somehow prevented Wilcox from fully cooperating.
  Dkt. No. 533-1 at 19–22; Dkt. No. 533-2 at 25–28; Dkt. No. 565 at 16–17. The record does not
  support this allegation. If anything, the record shows that it was Wilcox’s own relationships that
  may have made him reticent to proffer information on persons in whom the Government was
  interested. See Dkt. No. 533-2 at 26 (Wilcox explaining that Wayne Miller, a person the
  Government asked Wilcox about, had retained Otake on Wilcox’s behalf); Dkt. No. 548-1
  (Otake explaining that though Wilcox was “very concerned about cooperating against two
  individuals: Wayne Miller and Wayne Kahale,” he “advise[d] Wilcox if he did not cooperate
  against Kahale, any potential downward departure motion would be adversely affected”); see
  also Dkt. No. 515-1 at 2 (the Government explaining that, at Wilcox’s request, their proffer
  agreement did not require him to provide information on Kahale, despite the fact that Kahale was
  the suspected source of supply for the charged drug distribution conspiracy).
                                                   21
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 22 of 25          PageID #: 3671




  Dkt. No. 527 at 26–27, that is not a valid reason to permit him to withdraw his

  guilty plea. See Rios–Ortiz, 830 F.2d at 1069.

  II.   Otake Did Not “Grossly Mischaracterize” Wilcox’s Sentencing
        Exposure

        It is well-established that an erroneous prediction by a defense attorney

  concerning sentencing generally does not entitle a defendant to withdraw his guilty

  plea. Garcia, 909 F.2d at 1348; United States v. Briggs, 623 F.3d 724, 728 (9th

  Cir. 2010) (“We have previously expressed skepticism at the proposition that a

  defendant may change his plea solely because he underestimated the severity of the

  sentence he faced.”). The Ninth Circuit recognizes a limited exception to this

  rule, upon which Wilcox now relies, when there has been a “gross

  mischaracterization” of the likely outcome of the case. Davis, 428 F.3d at 805;

  see also Briggs, 623 F.3d at 728–29 (applying Davis and limiting withdrawal

  based on an underestimation of the defendant’s sentencing exposure to

  “exceptional circumstances”). In Davis, defense counsel told the defendant that

  his potential sentencing range was probation to eight years, and the defendant

  believed, based on counsel’s advice, that if he pleaded guilty, he would receive

  probation. Davis, 428 F.3d at 805. However, there was “little, if any,

  possibility” of defendant receiving a sentence of probation because the court would

  have had to “depart 20 to 30 levels” to get there. Davis, 428 F.3d at 806–07.


                                           22
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 23 of 25                    PageID #: 3672




  Thus, the court found the defendant’s attorney had grossly mischaracterized his

  possible sentence. Id.

         This case bears no resemblance to Davis. The sentencing guideline

  estimate Otake provided to Wilcox concluded that, before any potential downward

  departure for cooperation, Wilcox might have a base offense level of 35 if he: (1)

  was held responsible for only some of the drugs seized in relation to the case; (2)

  received a 2-level increase for being a leader/supervisor of the conspiracy; and (3)

  received a 3-level downward adjustment for acceptance of responsibility. Dkt.

  No. 533-4. Otake also estimated Wilcox would fall into criminal history category

  III. Id. Wilcox claims that Otake further estimated that after a “reasonable

  downward departure,” Wilcox may possibly receive an imprisonment sentence of

  seven to ten years.10 Dkt. No. 533-1 at 9.

         The most recent PSR finds Wilcox’s offense level to be 38, reflecting a 4-

  level increase for being a supervisor/leader of a conspiracy with five or more

  participants and a 3-level decrease for acceptance of responsibility. Dkt. No. 526


  10
    The Court finds no support for this allegation in the record. Wilcox argues in his briefs that
  Otake provided this estimate to him. Dkt. No. 533-1 at 9; Dkt. No. 565 at 10 (citing to a
  paragraph of Wilcox’s declaration that reads: “Mr. Otake further advised [Wilcox] that the
  chances of a substantial reduction of the sentence were good.”). However, this allegation
  appears nowhere in Wilcox’s sworn declaration. See Dkt. No. 533-2. Otake represents that he
  “did not ever represent that [Wilcox] would receive a low sentence in this case.” Dkt. No. 548-
  1 at 6. Moreover, the guideline range that results from Otake’s total offense level 35/criminal
  history category III estimate (210 – 262 mos.) is nowhere close to “seven to ten years” and
  would require a departure of approximately seven levels to get there, a highly unlikely outcome,
  particularly given Wilcox’s admitted reluctance to provide the Government with all he knew.
                                                 23
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 24 of 25                 PageID #: 3673




  at 17. The PSR also concludes that Wilcox fits into criminal history category IV.

  Id. at 26 ¶ 83. The Government has moved for an additional 1-level decrease due

  to Wilcox’s cooperation. Dkt. No. 515. Otake’s sketch, in other words,

  underestimated the PSR by one criminal history level and three offense levels (e.g.

  two because of a greater aggravating role adjustment under U.S.S.G. § 3B1.1 and

  one because of a greater drug weight conversion), nowhere close to the disparity in

  Davis, where the Court found counsel’s estimate “grossly mischaracterized” the

  defendant’s sentence because the court would have had to “depart 20 to 30 levels”

  to get there. Davis, 428 F.3d at 806–07; see also Briggs, 623 F.3d at 728–29

  (affirming denial of motion to withdraw guilty plea where defendant stated he

  expected a sentence in the range of 200 months’ imprisonment, but the presentence

  report calculated a guideline range of 360 months to life because defendant failed

  to substantiate his allegations of inadequate legal advice, and, when he pled guilty,

  defendant was aware that he faced a substantial term of incarceration).

         On this record, the Court finds Otake did not grossly mischaracterize

  Wilcox’s sentencing exposure, and Wilcox was not misinformed.11 To the

  contrary, it appears that Wilcox “only wanted to change his plea once he was face-

  to-face with the full consequences of his conduct.” See Briggs, 623 F.3d at 729;



   Of course, Otake’s estimate cannot be proved correct or incorrect until the Court rules on
  11

  whether to adopt the PSR and actually sentences Wilcox. See United States v. Oliveros-Orosco,
  942 F.2d 644, 646 (9th Cir. 1991).
                                               24
Case 1:17-cr-00555-DKW Document 566 Filed 05/21/21 Page 25 of 25            PageID #: 3674




  see also Nostratis, 321 F.3d at 1211 (“Defendants cannot plead guilty to ‘test the

  weight of potential punishment’ and then withdraw their plea if the sentence is

  ‘unexpectedly severe.’”) (citation omitted); Shah v. United States, 878 F.2d 1156,

  1162 (9th Cir. 1989) (“Nor do we believe that fear of receiving a harsh sentence,

  standing alone, constitutes a ‘fair and just’ reason to withdraw a plea, even if

  counsel’s initial advice as to length of plea turned out to be inaccurate.”). Under

  these circumstances, Wilcox’s sentencing expectations do not constitute a “fair and

  just reason” for withdrawal.

                                     CONCLUSION

        For the foregoing reasons, Wilcox has failed to show that his guilty plea was

  invalid, or that there is some other fair and just reason for its withdrawal, and his

  Motion to Withdraw his Guilty Plea, Dkt. No. 533, is DENIED.

        IT IS SO ORDERED.

        DATED: May 21, 2021 at Honolulu, Hawai‘i.




  United States v. Wilcox, Criminal No. 17-00555-DKW-1; ORDER DENYING
  DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA
                                          25
